Exhibit 10(n)

 

DEVRY INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(Amended and Restated as of May 15, 2013)

 

Article I - PURPOSE; EFFECTIVE DATE

 

1.1Purpose. The purpose of this DeVry Inc. Nonqualified Deferred Compensation
Plan (hereinafter, the “Plan”) is to permit a select group of employees of DeVry
Inc. and its Affiliates and members of the Board to defer the receipt of income
which would otherwise become payable to them. It is intended that this Plan, by
providing these eligible individuals an opportunity to defer the receipt of
income, will assist in retaining and attracting individuals of exceptional
ability.

 

1.2Effective Date. The Plan was initially effective as of September 1, 1999. It
was amended and restated effective as of January 1, 2006 to reflect various
revisions and to reflect the transfer into the Plan of all account balances from
the DeVry Inc. Director Deferred Compensation Plan, and again on January 1,
2008, January 1, 2012 and February 13, 2013 to reflect various revisions. The
Plan is hereby further amended and restated as of May 15, 2013.

 

1.3Plan Type. For purposes of Section 409A of the Code, the portion of the
amounts deferred by the Participants and earnings attributable thereto shall be
considered an elective account balance plan as defined in Treas. Reg. Section
1.409A-1(c)(2)(i)(A), or as otherwise provided by the Code, and the portion of
the amounts deferred as matching or employer contributions and earnings
attributable thereto shall be considered a nonelective account balance plan as
defined in Treas. Reg. Section 1.409A-1(c)(2)(i)(B), or as otherwise provided by
the Code.

 

1.4Plan Merger. Effective December 1, 2011, the Dominica Management, Inc.
Voluntary Deferred Compensation Plan was merged into and with the Plan.

 

Article II - DEFINITIONS

 

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1Account(s). “Account(s)” means the account or accounts maintained on the
books of the Organization used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
Account(s) shall be deemed to exist from the time amounts are first credited to
such Account(s) until such time that the entire balance of each Account
(hereinafter referred to as “Account Balance”) has been distributed in
accordance with this Plan. The Accounts available for each Participant shall be
as designated by the Committee, including but not limited to the following:

 

a)Plan Account.

 

b)Legacy Account.

 

c)Merged Plan Account.

 



169

 

 

2.2Account Gains/Losses. “Account Gains/Losses” means the amount credited to or
charged against a Participant’s Account(s) on each Determination Date, which
shall be based on the Valuation Funds chosen by the Participant as provided in
Section 2.31, below and in a manner consistent with Section 4.3, below. Such
credits or charges to a Participant’s Account may be either positive or negative
to reflect the increase or decrease in value of the Account in accordance with
the provisions of this Plan.

 

2.3Affiliate. “Affiliate” means any person or entity that together with the
Organization would be treated as a single employer under Section 414(b), (c),
(m), or (o) of the Code.

 

2.4Allocation Election. “Allocation Election” means the form prescribed by the
Committee and completed by the Participant, indicating the Valuation Fund(s) in
which the Participant’s Accounts shall be allocated, as elected by the
Participant.

 

2.5Beneficiary. “Beneficiary” means the person, persons or entity as designated
by the Participant who is entitled under Article VI to receive any Plan benefits
payable after the Participant’s death.

 

2.6Board. “Board” means the Board of Directors of the Organization.

 

2.7Board Participant. “Board Participant” means an individual who is Participant
because he is a Board member but who is not an employee.

 

2.8Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9Committee. “Committee” means the Compensation Committee of the Board, which
has been appointed by the Board to administer the Plan pursuant to Article VII.

 

2.10Compensation. “Compensation” means the base salary payable to and bonus or
incentive compensation earned by a Participant during a Plan Year with respect
to employment services performed for the Organization by the Participant and
considered to be “wages” for purposes of federal income tax withholding;
provided, however, for a Participant who is a Board member, Compensation shall
mean all retainer or meeting fees payable for services performed as a Board
member during a Plan Year. For purposes of this Plan, Compensation shall be
calculated: (a) after being reduced by all legally required deductions against
such income (including, but not limited to, if applicable, wage assignments,
wage garnishments, child support payments, levies, etc.); but (b) before
reduction for any amounts deferred by the Participant pursuant to the
Organization’s tax qualified plans which may be maintained under Section 401(k)
or Section 125 of the Code, or pursuant to this Plan or any other non-qualified
plan which permits the voluntary deferral of compensation; and (c) before
deduction for income taxes. Other forms of compensation may be considered
Compensation at the discretion of the Committee, except that any change in the
definition of Compensation will not be effective with respect to any Deferral
Commitment entered into prior to such change and communication to the
Participants with respect to such calendar year.

 



170

 

 

2.11Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article III, and
as permitted by the Committee in its sole discretion. The Deferral Commitment
shall apply to each payment of Compensation payable to a Participant, and the
Committee may aggregate various types of Compensation for purposes of effecting
the election to defer; provided, however, such aggregation of Compensation for
any calendar year to which a Deferral Commitment relates shall be made by the
Committee no later than the last day of the immediately preceding calendar year
(i.e., no recharacterizations between groupings may occur during a given
calendar year). By way of example: the Committee may apply the election to defer
“salary” to salary, commissions, and any other regularly occurring form of
compensation; or the Committee may apply the election to defer “bonus” to annual
bonuses, short-term bonus, long term bonus arrangements and other forms of
incentive based compensation. A Deferral Commitment with respect to any bonus or
incentive compensation that is determined by the Committee to be Performance
Based Compensation shall be made as provided by the Committee, but no later than
six (6) months prior to the end of such performance period. Any Deferral
Commitment shall be made in a form and at a time deemed acceptable to the
Committee.

 

2.12Deferral Period. “Deferral Period” means each calendar year, except that if
a Participant first becomes eligible after the beginning of a calendar year, the
initial Deferral Period shall begin on the date the Participant first makes a
Deferral Commitment pursuant to Article III and shall end on December 31st of
such calendar year.

 

2.13Determination Date. “Determination Date” means the last business day of each
calendar month.

 

2.14Disability. “Disability” means a physical or mental condition whereby the
Participant: (a) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s employer.

 

2.15Distribution Election. “Distribution Election” means the form prescribed by
the Committee and completed by the Participant, indicating the chosen time and
form of payment for benefits payable from the Participant’s Plan Account, as
elected by the Participant.

 

2.16Financial Hardship. “Financial Hardship” means a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant.

 

2.17401(k) Plan. “401(k) Plan” means the DeVry Inc. Success Sharing Retirement
Plan, or any other successor defined contribution plan maintained by the
Organization that qualifies under Section 401(a) of the Code and satisfies the
requirements of Section 401(k) of the Code.

 



171

 

 

2.18Initial Account Balance. “Initial Account Balance” shall mean (a) with
respect to an individual who had an Account Balance under the Plan as of
December 31, 2005, the amount credited to such Account Balance on January 1,
2006, and (b) with respect to an individual who had an account balance under the
DeVry Inc. Director Deferred Compensation Plan as of December 31, 2005, the
amount credited to such account balance which shall equal the total account
balance(s) in the DeVry Inc. Director Deferred Compensation Plan as of the same
date as reasonably determined by the Committee, in its sole discretion. The
Initial Account Balances shall be subject to the terms and conditions of this
Plan and any Participant with an Initial Account Balance shall have no right to
a distribution of such amounts other than as provided for herein.

 

2.19In-Service Distribution Date. “In-Service Distribution Date” means the
January of the year elected by the Participant on the applicable Distribution
Election for distribution of the Compensation deferred by the Participant during
the Deferral Period. In no event shall the date selected be earlier than the
first day of the third calendar year following the applicable Distribution
Election. Matching Contributions and Success Sharing Contributions are not
eligible for an In-Service Distribution Date.

 

2.20Legacy Account. “Legacy Account” means the Account established to hold
contributions contributed to the Plan on or before December 31, 2011.

 

2.21Matching Contribution. “Matching Contribution” means the Organization
Contribution credited to a Participant’s Account(s) under Section 4.4, below, as
determined by the Committee in its sole discretion, except that in no event will
a Matching Contribution be made with respect to the deferral of Board retainer
and/or meeting fees.

 

2.22 Merged Plan. “Merged Plan” means the Dominica Management, Inc. Voluntary
Deferred Compensation Plan.

 

2.23Merged Plan Account. “Merged Plan Account” means the Account established to
hold contributions transferred to the Plan from the Merged Plan and contributed
to the Plan between December 1, 2011 and December 31, 2011 in accordance with
the terms of the Merged Plan in effect prior to the merger and any elections
made thereunder.

 

2.24Organization. “Organization” means DeVry Inc., a Delaware corporation, or
any successor to the business thereof.

 

2.25Organization Contributions. “Organization Contributions” means any
contribution made by the Organization to a Participant’s Account(s), including
but not limited to Matching Contributions and Success Sharing Contributions.

 

2.26Participant. “Participant” means any individual who is eligible, pursuant to
Section 3.1, below, to participate in this Plan, and who (a) has elected to
defer Compensation under this Plan in accordance with Article III below, (b) is
determined by the Committee in its sole discretion as being eligible to receive
an Organization Contribution, or (c) otherwise has an Initial Account Balance.
Such individual shall remain a Participant in this Plan for the period of
deferral, or credit, and until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.

 

2.27Performance Based Compensation. “Performance Based Compensation” means the
portion of Compensation determined by the Committee to satisfy the requirements
set forth in Treas. Reg. Section 1.409A-1(e), and such Performance Based
Compensation may be determined on a fiscal or calendar year basis.

 



172

 

 

2.28Plan. “Plan” means this DeVry Inc. Nonqualified Deferred Compensation Plan
as amended from time to time.

 

2.29Plan Account. “Plan Account” means the Account established to hold
contributions contributed to the Plan on and after January 1, 2012.

 

2.30Separation from Service. “Separation from Service” means a separation from
service as defined under Treas. Reg. Section 1.409A-1(h).

 

2.31Separation from Service Distribution Date. “Separation from Service
Distribution Date” means the six (6) month anniversary of the Participant’s
Separation from Service.

 

2.32Success Sharing Contribution. “Success Sharing Contribution” means the
Organization Contribution credited to a Participant’s Account(s) under Section
4.5 below.

 

2.33Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices selected by the Committee and used solely to
calculate the Account Gains/Losses that are credited to each Participant’s
Account(s) in accordance with Article IV, below. No Valuation Fund represents or
conveys any beneficial interest on the part of the Participant in any asset or
other property of the Organization. The determination of the increase or
decrease in the value of each Valuation Fund shall be made by the Committee in
its reasonable discretion. The Committee shall select the various Valuation
Funds available to the Participants with respect to this Plan and may change
available Valuation Funds at any time in its sole discretion.

 

2.34Vesting Service. “Vesting Service” means the Participant’s vesting service
under the 401(k) Plan.

 

Article III - ELIGIBILITY AND PARTICIPATION

 

3.1Eligibility and Participation.

 

a)Eligibility. Eligibility to participate in the Plan shall be limited to
members of the Board and those select key employees of the Organization or an
Affiliate who are designated by the senior management of the Organization from
time to time and approved by the Committee.

 

b)Participation. An individual’s participation in the Plan shall be effective
upon notification to the individual by the Committee of eligibility to
participate, and the earlier of:

 

i)a contribution under this Plan being made on behalf of the Participant by the
Organization, or

 

ii)the completion and submission of a Deferral Commitment to the Committee no
later than fifteen (15) days prior to the beginning of the Deferral Period, or
as otherwise permitted by the Committee.

 



173

 

 

c)First-Year Participation. When an individual first becomes eligible to
participate in this Plan, and is not a participant in another plan sponsored by
the Organization or an Affiliate that is considered to be of a similar type as
defined in Treas. Reg. Section 1.409A -1 (c)(2)(i)(A) or (B), or as otherwise
provided by the Code, a Deferral Commitment may be submitted to the Committee
within thirty (30) days after the Committee notifies the individual of
eligibility to participate. Such Deferral Commitment will be effective only with
regard to Compensation attributable to services performed following submission
of the Deferral Commitment to the Committee.

 

3.2Deferral Commitment. The Participant shall make an election to defer
Compensation by filing a Deferral Commitment with the Committee, and such
election shall become irrevocable no later than the last day of the calendar
year prior to the Deferral Period to which it relates, except as provided in
Section 3.1(c), above. In addition, notwithstanding anything to the contrary, a
Deferral Commitment with respect to Performance Based Compensation may be filed
with the Committee and such election shall become irrevocable no later than six
months before the end of the performance period on which such Performance Based
Compensation is based, provided such Participant has been continuously employed
with the Organization from the later of the beginning of the performance period
or the date on which the performance criteria for such Performance Based
Compensation was established. A Deferral Commitment shall be made with respect
to each payment of Compensation payable by the Organization to a Participant
during the Deferral Period with respect to services performed during the
Deferral Period and after the filing of the Deferral Commitment. The Participant
shall designate the amount to be deferred as a full percentage of Compensation.
For any Plan Year, the Committee or its proper delegate may establish the
maximum amount of base salary that may be deferred; the maximum amount of bonus
or incentive compensation that may be deferred; and the maximum amount of Board
retainer and meeting fees that may be deferred. For any Plan Year, the Committee
or its proper delegate may establish the minimum amount of base salary to be
deferred; the minimum amount of bonus or incentive compensation to be deferred;
and the minimum amount of Board retainer and meeting fees to be deferred.

 

3.3Distribution Election. For each Deferral Period, the Participant shall
complete and submit a Distribution Election that indicates (i) the time at which
any amounts contributed to the Participant’s Plan Account for the Deferral
Period shall be distributed as described in Section 5.1 and (ii) the form of
payment in which such amounts shall be paid, as described in Section 5.6. A
separate Distribution Election shall apply to each contribution source
contributed to the Participant’s Plan Account during the applicable Deferral
Period. If no Distribution Election is submitted for a contribution source
contributed during a Deferral Period, any such amounts contributed to the
Participant’s Plan Account during such Deferral Period shall be distributed as a
lump sum on the Participant’s Separation from Service Distribution Date. A
Distribution Election shall be irrevocable during the Deferral Period to which
it relates, except as described in Section 5.2 and Section 5.4.

 

3.4Allocation Election. The Participant shall specify in a separate form filed
with the Committee, the Participant’s initial allocation of the amounts deferred
into each Account among the various available Valuation Funds.

 



174

 

 

3.5Period of Election. A Participant’s Deferral Commitment and Allocation
Election for each Deferral Period shall remain in effect for the applicable
Deferral Period and all future Deferral Periods unless revoked or amended in
writing by the Participant and delivered to the Committee during the designated
election period for a subsequent Deferral Period, except that if a Participant
suffers a Disability or incurs a Separation from Service with the Organization
prior to the end of the Deferral Period, the Deferral Period shall end as of the
date of Disability or Separation from Service. A Participant must make a new
Distribution Election with respect to each Deferral Period and if the
Participant does not make such an election, it will be assumed to default to a
lump sum distribution.

 

3.6Form of Elections. A Participant may elect to make a Deferral Commitment, a
Distribution Election and an Allocation Election during the election period
established by the Committee for the Deferral Period, and in the form permitted
by the Committee.

 

3.7Change in Status. The Committee, in its sole discretion, may prohibit a
Participant from making any future Deferral Commitments with respect to Deferral
Periods which commence after the date the Committee makes such determination.
For clarification, any such decision made or conclusion drawn by the Committee
to exclude a Participant shall take effect for that Participant as of the
January 1st immediately following the date on which such decision is made.

 

3.8Defaults in Event of Incomplete or Inaccurate Allocation Election. In the
event that the Committee determines that a Participant’s investment directions
on an Allocation Election are incomplete or inaccurate, the Participant shall be
treated as if the following elections had been made by the Participant, and such
information shall be communicated to the Participant:

 

a)If the Participant does not properly specify a Valuation Fund, Account
Gains/Losses shall be credited under the Plan’s default Valuation Fund, as
selected by the Committee in its sole discretion.

 

b)If the Participant allocates deferred Compensation among Valuation Fund(s) in
an amount less than 100%, the unallocated portion shall be allocated to the
Plan’s default Valuation Fund, as selected by the Committee in its sole
discretion.

 

c)If the Participant allocates deferred Compensation among Valuation Fund(s) in
an amount greater than 100%, the amount allocated to each Valuation Fund(s)
shall be proportionately reduced such that the total amount allocated equals
100%.

 

3.9Special Adjustments. All Participants in the Plan or the DeVry Inc. Director
Deferred Compensation Plan as of January 1, 2006 shall be considered
Participants in this Plan and shall be governed by the terms and conditions
hereof as of the effective date. Unless otherwise provided, a Participant’s
Initial Account Balance is 100% vested as of January 1, 2006 and shall become
the initial Retirement or In-Service Account Balance under the Plan as
determined by the Committee.

 



175

 

 

Article IV - DEFERRED COMPENSATION ACCOUNT

 

4.1Accounts. The Compensation deferred by a Participant under the Plan, any
Organization Contributions, and Account Gains/Losses shall be credited to the
Participant’s Account(s) as selected by the Participant, directed by the
Committee or as otherwise provided in the Plan. These Accounts shall be used
solely to calculate the amount payable to each Participant under this Plan and
shall not constitute a separate fund of assets.

 

4.2Timing of Credits; Withholding. The Initial Account Balance shall be credited
to the Participant’s Account(s) as of January 1, 2006. Thereafter, a
Participant’s deferred Compensation shall be credited to each Account designated
by the Participant as soon as practical after the date such Compensation would
have otherwise been payable to the Participant. Any Organization Contributions
shall be credited to the appropriate Account(s) as provided by the Committee.
Any withholding of taxes or other amounts with respect to deferred Compensation
or other amounts credited under this Plan that is required by local, state or
federal law shall be withheld from the Participant’s corresponding non-deferred
portion of the Compensation to the maximum extent possible, and any remaining
amount shall reduce the amount credited to the Participant’s Account in a manner
specified by the Committee, provided that such reduction is not treated as an
impermissible “acceleration of benefits” under Section 409A of the Code and any
associated regulations or published guidance issued by the Internal Revenue
Service or the Treasury.

 

4.3Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for each Account for
the sole purpose of determining the amount of Account Gains/Losses to be
credited or debited to such Account. Such election shall designate the portion
of each deferral of Compensation in increments of one percent (1%) made into
each Account that shall be allocated among the available Valuation Fund(s), and
such election shall apply to each succeeding deferral of Compensation until such
time as the Participant shall file a new election with the Committee. Upon
notice to the Committee, Participants shall also be permitted to reallocate the
balance in each Valuation Fund in increments of one percent (1%) among the other
available Valuation Funds as determined by the Committee. For any Participant
who is not a Board Participant, no more than twenty-five percent (25%) may be
allocated to the Organization stock Valuation Fund. Effective as soon as
administratively feasible after February 13, 2013, a Board Participant can
allocate any amount, in increments of one percent (1%), to the Organization
stock Valuation Fund. The manner in which such elections shall be made and the
frequency with which such elections may be changed and the manner in which such
elections shall become effective shall be determined in accordance with the
procedures to be adopted by the Committee or its delegates from time to time.
Generally, such elections may be made on a daily basis electronically. All
elections shall be subject to the Organization’s insider trading policies and no
election shall be honored if it would violate such policies or any insider
trading restrictions under the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

4.4Matching Contributions. Organization shall make a Matching Contribution to
the Account of any Participant designated by the Committee, in an amount equal
to:

 

a)one-hundred percent (100%) of both: (i) the Participant’s Compensation elected
to be deferred under this Plan and (ii) the Participant’s tax-deferred
contributions under the 401(k) Plan, up to a maximum of four percent (4%) of
Compensation, minus

 



176

 

 

b)the amount of the matching contribution made on behalf of the Participant
under the 401(k) Plan.

 

The Matching Contribution shall be credited to the Account as soon as practical
after the end of the Deferral Period, but in no event later than 90 days after
the close of such year.

 

4.5Success Sharing Contributions. In its sole discretion, the Organization may
make Success Sharing Contributions on behalf of any Participant and may make
such Success Sharing Contributions regardless of whether the Participant made a
Deferral Commitment for the applicable Deferral Period. Success Sharing
Contributions shall be credited at such times and in such amounts as approved by
the Committee.

 

4.6Additional Organization Contributions. In its sole discretion, the
Organization may make additional contributions on behalf of any Participant and
may make such contributions regardless of whether the Participant made a
Deferral Commitment for the applicable Deferral Period. Any such contributions
shall be credited at such times, in such amounts and in such Account(s) as
approved by the Committee.

 

4.7Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

 

a)New Deferrals. Each Account shall be increased by any deferred Compensation
credited since such prior Determination Date in the proportion chosen by the
Participant, except that no amount of new deferrals shall be credited to an
Account at the same time that a distribution is to be made from that Account.

 

b)Organization Contributions. Each Account shall be increased by any
Organization Contributions credited since such prior Determination.

 

c)Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.

 

d)Account Gains/Losses. Each Account shall be increased or decreased by the
Account Gains/Losses credited to such Account since such Determination Date as
though the balance of that Account as of the beginning of the current month had
been invested in the applicable Valuation Funds chosen by the Participant.

 

4.8Vesting of Accounts. Each Participant shall be one hundred percent (100%)
vested in the amounts credited to such Participant’s Account and Account
Gains/Losses thereon. Notwithstanding the foregoing, a Participant shall vest in
Success Sharing Contributions credited to his or her Account for the year on and
after January 1, 2012 (and Account Gains/Losses thereon) in accordance with the
following schedule:

 



177

 

 

Full Years of Vesting Service Nonforfeitable Percentage less than 1 0 percent 1
but less than 2 20 percent 2 but less than 3 40 percent 3 but less than 4 60
percent 4 but less than 5 80 percent 5 or more 100 percent

 

Each Participant shall be one hundred percent (100%) vested in Success Sharing
Contributions credited to his or her Account upon the Participant’s death,
disability under the 401(k) Plan, or the date the attainment of age 62 before
incurring a Separation from Service. Upon his or her Separation from Service, a
Participant shall permanently forfeit his or her interest in any Organization
Contributions and Account Gains/Losses thereon to the extent not vested under
the Plan, and such amounts shall constitute forfeitures. Such forfeitures are
used to reduce the Plan receivable from the Organization.

 

4.9Statement of Accounts. The Committee shall give to each Participant a
statement showing the balances in the Participant’s Account on a quarterly
basis.

 

Article V - PLAN Distributions

 

5.1Plan Account. The vested portion of a Participant’s Plan Account shall be
distributed as follows:

 

a)Timing of Payment. Benefits payable from a Participant’s Plan Account shall
commence on the earlier of the Participant’s Separation from Service
Distribution Date or the applicable In-Service Distribution Date.
Notwithstanding the forgoing, only the Compensation deferred by a Participant
under the Plan shall be payable on an In-Service Distribution Date.

 

b)Form of Payment. The form of benefit payment shall be that form selected by
the Participant in the applicable Distribution Election, and as permitted
pursuant to Section 5.6 below. If the Participant has not elected a form of
payment, any applicable contributions shall be paid in a lump sum.

 

5.2Change of Form and/or Time of Payment. The Participant may subsequently amend
the form of payment (previously elected under paragraph (b) immediately above)
or the intended date of payment (previously elected under paragraph (a)
immediately above) to a date later than that date of payment in force
immediately prior to the filing of such request, by filing such amendment with
the Committee no later than twelve (12) months prior to the then current date of
payment. The Participant may file this amendment, provided that each amendment
must provide for a payout as otherwise permitted under the Plan at a date no
earlier than sixty (60) months after the date of payment in force immediately
prior to the filing of such request, and the amendment may not take effect for
twelve (12) months after the request is made. For purposes of this Article, a
payment of amounts under this Plan, including the payment of annual installments
over a number of years, shall be treated as a single payment, as provided in
Treas. Reg. Section 1-409A-2(b)(2)(iii).

 

5.3Death Benefit. Upon the death of a Participant prior to the commencement of
benefits under this Plan, the Organization shall pay to the Participant’s
Beneficiary an amount equal to the vested Plan Account balance in that Plan
Account in the form of a lump sum payment paid no later than ninety (90) days
immediately following the date of death. In the event of the death of the
Participant after the commencement of benefits under this Plan from the Plan
Account, the benefits from the Plan Account shall be paid to the Participant’s
designated Beneficiary in the form of a lump sum payment paid no later than
ninety (90) days immediately following the date of death.

 



178

 

 

5.4Financial Hardship Distributions. Upon a finding that a Participant has
suffered a Financial Hardship, the Committee shall, terminate the existing
Deferral Commitment, and/or make distributions from the Participant’s Plan
Account in accordance with the provision of this Section 5.4. The amount of any
such distribution shall be limited to the amount reasonably necessary to meet
the Participant’s needs resulting from the Financial Hardship plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Financial Hardship is or may
be relieved through the cancellation of any Deferral Commitment, the
reimbursement or compensation by insurance, or otherwise or by liquidation of
the Participant’s assets (to the extent that liquidation of such assets would
not itself cause severe financial hardship). The amount of any such distribution
will not exceed the Participant’s vested Plan Account balance. If payment is
made due to Financial Hardship, the Participant’s deferrals under this Plan
shall cease for the period of the Financial Hardship and for twelve (12) months
thereafter. If the Participant is again eligible to participate, any resumption
of the Participant’s deferrals under the Plan after such twelve (12) month
period shall be made only at the election of the Participant in accordance with
Article III herein.

 

5.5Disability Distributions. Upon a finding that a Participant has suffered a
Disability, the Committee shall make distributions from the Participant’s Plan
Account. The amount of such distribution shall be limited to the amount
reasonably necessary to meet the Participant’s needs resulting from the
Disability determined using the guidelines set forth in Section 5.4.

 

5.6Form of Payment. Unless otherwise specified in this Article, the benefits
payable from the Plan Account shall be paid in the form of benefit as provided
below, and specified by the Participant in the applicable Distribution Election
as of the time of the initial deferral or credit to the Plan Account. The
permitted forms of payments are:

 

a)A lump sum amount equal to the vested Plan Account balance.

 

b)Annual installments for a period of up to fifteen (15) years (or in the event
of payment on an In-Service Distribution Date, a maximum of ten (10) years)
where the annual payment shall be equal to the balance of the Plan Account
immediately prior to the payment, multiplied by a fraction, the numerator of
which is one (1) and the denominator of which equals the number of annual
payment initially chosen reduced by one (1) for each year an installment payment
has been made. Account Gains/Losses on the unpaid balance shall be based on the
most recent Allocation Election.

 

5.7Dual Status. In the case of a Participant who is both an employee of the
Organization or an Affiliate and a member of the Board, such Participant’s
Separation from Service Distribution Date shall not occur until the Participant
has a Separation from Service as both an employee and a Director.

 



179

 

 

5.8Legacy Account. The vested portion of a Participant’s Legacy Account shall be
distributed in accordance with the terms of the Plan in effect on December 31,
2011 and any Participant elections made thereunder.

 

5.9Merged Plan Account. The vested portion of a Participant’s Merged Plan
Account shall be distributed in accordance with the terms of the Merged Plan in
effect as of December 31, 2007 and any participant elections made thereunder.

 

5.10Small Account. If the total of a Participant’s vested Account balance as of
the time of payments is less than $10,000, the vested Account shall be paid in a
lump sum at such time, notwithstanding any election by the Participant to the
contrary.

 

5.11Withholding; Payroll Taxes. The Organization shall withhold from any payment
made pursuant to this Plan any taxes required to be withheld from such payments
under local, state or federal law. A Beneficiary, however, may elect not to have
withholding of federal income tax pursuant to Section 3405(a)(2) of the Code, or
any successor provision thereto.

 

5.12Payments in Connection with a Domestic Relations Order. Notwithstanding
anything to the contrary, the Organization may make distributions to someone
other than the Participant if such payment is necessary to comply with a
domestic relations order, as defined in Section 414(p)(1)(B) of the Code,
involving the Participant. Where the domestic relations order permits discretion
on the part of the non-Participant spouse and such discretion has not been
exercised, the Organization shall distribute to the non- Participant spouse the
amounts subject to the order as soon as practical.

 

5.13Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Organization from all liability
with respect to such benefit.

 

5.14Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the
Organization to the Participant (and the Participant’s Beneficiary) with respect
to the operation of this Plan, and the Participant’s (and Participant’s
Beneficiary’s) rights under this Plan shall terminate.

 

5.15Special Distribution Rules for Certain Organization Contributions. Instead
of the rules in Sections 5.1 through 5.10, the rules in this Section 5.15 shall
govern the distribution of Organization Contributions on behalf of a Participant
pursuant to any employment contract (“Contract Contributions”) that are subject
to these distribution rules under such agreement. Such Contract Contributions
through June 30, 2012 shall be distributed according to the Participant’s valid
election under Section 5.2. If the Participant is not a “specified employee” (as
defined in Treasury Regulation Section 1.409A-1(i)) when the Participant incurs
a Separation from Service, Contract Contributions after June 30, 2012 shall be
paid in a lump sum ninety (90) days after the Participant’s Separation from
Service. If the Participant is a “specified employee” when the Participant
incurs a Separation from Service, Contract Contributions after June 30, 2012
shall be paid on the earlier of the (a) the first day following the sixth month
anniversary of the Participant’s Separation from Service or (b) the
Participant’s date of death.

 



180

 

 

Article VI - BENEFICIARY DESIGNATION

 

6.1Beneficiary Designation. Each Participant shall have the right, at any time,
to designate one or more persons or entities as Beneficiary (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of Participant’s death prior to complete distribution of the Participant’s
vested Account balance. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime.

 

6.2Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant at any time without the consent of the previously named Beneficiary
by the filing of a new Beneficiary designation with the Committee.

 

6.3No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

 

a)The Participant’s surviving spouse.

 

b)The Participant’s children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living.

 

c)The Participant’s estate.

 

Article VII - ADMINISTRATION

 

7.1Committee; Duties. This Plan shall be administered by the Committee. The
Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration. Benefits under the Plan will be paid if the
Committee, in its discretion, decides they are payable. A majority vote of the
Committee members shall control any decision. Members of the Committee may be
Participants under this Plan; provided, however, that no Committee member may
make decisions regarding his own benefits under the Plan.

 

7.2Agents. The Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Organization.

 

7.3Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 



181

 

 

7.4Indemnity of Committee. The Organization shall indemnify and hold harmless
the members of the Committee against any and all claims, loss, damage, expense
or liability arising from any action or failure to act with respect to this Plan
on account of such member’s service on the Committee, except in the case of
gross negligence or willful misconduct.

 

Article VIII - CLAIMS PROCEDURE

 

8.1Claim. Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the
Committee, which shall respond in writing as soon as practical, but in no event
later than ninety (90) days after receiving the initial claim (or no later than
forty-five (45) days after receiving the initial claim regarding a Disability
under this Plan).

 

8.2Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

 

a)The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

b)A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
section 8.1 shall be one hundred and eighty (180) and seventy-five (75) days
from the date of the initial claim respectively; and

 

c)An explanation of the Plan’s claim review procedure.

 

8.3Review of Claim. Any Claimant whose claim or request is denied or who has not
received a response within sixty (60) days (or one hundred and eighty (180) days
in the event of a claim regarding a Disability) may request a review by notice
given in writing to the Committee. Such request must be made within sixty (60)
days (or one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days (or one hundred
and eighty (180) days in the event of a claim regarding a Disability) after
receipt by the Committee of Claimant’s claim or request. The claim or request
shall be reviewed by the Committee which may, but shall not be required to,
grant the Claimant a hearing. On review, the claimant may have representation,
examine pertinent documents, and submit issues and comments in writing.

 

8.4Final Decision. The decision on review shall normally be made within sixty
(60) days (or forty-five (45) days in the event of a claim regarding a
Disability) after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty (120)
days (or ninety (90) days in the event of a claim regarding a Disability). The
decision shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

Article IX - AMENDMENT AND TERMINATION OF PLAN

 

9.1Amendment. The Board may at any time amend the Plan by written instrument,
notice of which is given to all Participants receiving installment payments,
except that no amendment shall reduce the amount accrued in any Account as of
the date the amendment is adopted.

 



182

 

 

9.2Organization’s Right to Terminate.

 

a)The Board may, in its sole discretion, terminate the entire Plan, or terminate
a portion of the Plan that is identified as an elective account balance plan as
defined in Treas. Reg. Section 1.409A-1 (c)(2)(i)(A), or as a nonelective
account balance plan as defined in Treas. Reg. Section 1.409A-1(c)(2)(i)(B).

 

b)Upon termination of the Plan or portion thereof, distribution of Accounts
shall continue to be made to each Participant or Beneficiary in the manner and
at the time prescribed in Article V.

 

c)In lieu of distributions made upon termination of the Plan or a portion
thereof as described in Section 9.2(b), the Board may in its discretion require
earlier distribution of all benefits due under the Plan or portion thereof,
provided that:

 

i)The termination of the Plan does not occur proximate to a downturn in the
financial health, as determined by the Committee, of the Organization;

 

ii)The Organization also terminates all other plans or arrangements which are
considered to be of a similar type as defined in Treas. Reg. Section
1.409A-1(c)(2)(i), or as otherwise provided by the Code, as the portion of the
Plan which has been terminated;

 

iii)No payments made in connection with the termination of the Plan occur
earlier than 12 months following the Plan termination date other than payments
the Plan would have made irrespective of Plan termination;

 

iv)All payments made in connection with the termination of the Plan are
completed within 24 months following the Plan termination date;

 

v)The Organization does not establish a new plan of a similar type as defined in
Treas. Reg. Section 1.409A-1(c)(2)(i), within 3 years following the Plan
termination date of the portion of the Plan which has been terminated; and

 

vi)The Organization meets any other requirements deemed necessary to comply with
provisions of the Code and applicable regulations which permit the acceleration
of the time and form of payment made in connection with plan terminations and
liquidations.

 

d)Upon termination of the Plan or portion thereof, (i) no additional
contributions shall be credited to the affected Account(s) of a Participant, but
such Account(s) shall continue to be credited with gains and losses pursuant to
Section 4.6 until the balance of such Account(s) has been fully distributed to
the Participant or his Beneficiary.

 



183

 

 

Article X - MISCELLANEOUS

 

10.1Unfunded Plan. This plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security. Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.

 

10.2Unsecured General Creditor. Notwithstanding any other provision of this
Plan, Participants and Participants’ Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of Organization
or any other party for payment of benefits under this Plan. Any property held by
Organization for the purpose of generating the cash flow for benefit payments
shall remain its general, unpledged and unrestricted assets. Organization’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.

 

10.3Trust Fund. Organization shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, Organization may establish
one or more trusts, with such trustees as the Board may approve, for the purpose
of assisting in the payment of such benefits. The assets of any such trust shall
be held for payment of all Organization’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such trust, Organization shall have no further obligation to pay them. If not
paid from the trust, such benefits shall remain the obligation of Organization.

 

10.4Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

10.5Not a Contract of Employment; Not a Contract for Services. This Plan shall
not constitute a contract of employment between Organization and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Organization or to interfere with the right of the
Organization to discipline or discharge a Participant at any time.

 

10.6Protective Provisions. A Participant will cooperate with Organization by
furnishing any and all information requested by Organization, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as Organization may deem necessary and taking such other action as
may be requested by Organization.

 

10.7Governing Law. The provisions of this Plan shall be construed and
interpreted
according to the laws of the State of Illinois, except as preempted by federal
law.

 

10.8Validity. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 



184

 

 

10.9Notice. Any notice required or permitted under the Plan shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the
Organization’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in Organization’s records.

 

10.10Successors. The provisions of this Plan shall bind and inure to the benefit
of Organization and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of Organization, and successors of any such
corporation or other business entity.

 





  DEVRY INC.       BY:__________________________________________________________
      DATED:______________________________________________________



 



185

 

 

 

 

 

 

